Citation Nr: 1646641	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder, to include bi-polar disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976 and from December 1996 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.

The Board remanded this case for further evidentiary development in November 2015.

The issue of hearing loss has been raised by the record in a December 2010 statement to the Veteran's treating physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include post-traumatic stress disorder and bi-polar disorder, as well as right hip and right knee disorders  For the following reasons, unfortunately, the Board finds that another remand is warranted, so the Veteran may undergo clarifying medical examinations for the claimed disabilities.

Psychiatric Disorder

The Veteran contends he is entitled to service connection for a psychiatric disorder stemming from his active duty in Bosnia.

In January 2005, the Veteran underwent an examination with a Social Security doctor and received diagnoses of bi-polar disorder and PTSD.  The examiner opined that the PTSD was possibly secondarily connected to his service in Bosnia.  The Veteran currently receives Social Security Disability for a psychiatric disorder.

In October 2010 and May 2012, the Veteran underwent medical examinations at the VA for psychiatric disorders.  In both examinations, the examiners expressed frustration that the Veteran would not discuss his psychiatric disorder.  The October 2010 examiner determined that the examination was invalid due to the Veteran's approach to the session and was unable to render a diagnosis.  The May 2012 examiner determined the Veteran's psychiatric disorder was not service connected, as the Veteran did not provide her with any information concerning his service in Bosnia or any related possible stressors.

At the Veteran's hearing, he informed the VLJ that he did not speak with the examiners because the examiners spent too much time on their cell phones throughout the examination.  Moreover, the Veteran believed that as neither examiner served with him in Bosnia, it was impossible for the examiners to understand the Veteran's experience.

At the hearing, the Veteran explained the stressors he faced in Bosnia.  He described incidents in which he saw children who had lost limbs and instances in which when people pointed guns at him.

Moreover, the Veteran stated that he was diagnosed with both PTSD and bi-polar disorder by his private treating physician.  The records from that physician, however, are unavailable, as the physician has gone out of business and will only ship the records to the VA for a fee of approximately $900.

In March 2016, the Veteran underwent an additional C&P examination in which the examiner, at two separate points in the examination, both determined the Veteran did and did not suffer from PTSD.  Moreover, the examiner failed to adequately discuss the Veteran's stressors or provide comprehensive answers to any of the questions asked in the examination.  The examiner, for example, discussed only the Veteran's stressor concerning children in orphanages but failed to discuss the stressors disclosed at the hearing concerning the instances in which guns were pointed at the Veteran.

Without an adequate examination, the Board cannot make a determination as to whether or not the Veteran is entitled to service connection for a psychiatric disorder.  Accordingly, the Board finds that the Veteran should be granted an additional psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder.

Right Hip and Right Knee Disorders

The Veteran contends that he is entitled to service connection for right hip and knee disorders, both of which stem from the same service injury.

At the hearing, the Veteran explained that he slipped one morning during a training run.  Later in service, the Veteran injured his right ankle.  After those two incidents, the Veteran stated that he experienced problems with his right hip and knee and sought treatment at Moncrief Hospital in Columbia.  Pursuant to those problems, a colonel granted the Veteran a waiver, thereby freeing him from future physical training tests.

A service treatment record note documents the Veteran's injured right ankle in November 1986.  But most unfortunately, the remainder of the Veteran's service treatment records are missing and cannot be found.

In April 2016, the Veteran underwent an examination for his right hip in which the Veteran was diagnosed with right hip sacroiliitis.  In determining the Veteran's condition was not related to his service, the examiner merely stated that the "Veteran's current right hip symptoms are less likely than not related to his time in service.  STR's do not substantiate hip complaints during his time in service."  The Board finds this examination less than adequate, as it is well documented that the the absence of treatment in the service medical records is not dispositive of whether or not the condition is related to one's time in service.  Moreover, the Board notes that the Veteran is contending that his right hip condition is caused by an in-serivce right ankle fracture which altered his gait; this ankle fracture actually is documented in the service records.  Accordingly, an opinion that relies only on the absence of treatment during service as the sole reason for her negative nexus opinion is inadequate, and a new examination is required.

In April 2016 the Veteran also underwent an examination for his right knee in which he was diagnosed with right knee tendonosis.  The examiner determined it was less likely than not that his right knee condition was connected to service, as his service treatment records did not document any knee injury in service, aside from one note of right knee pain and swelling on the discharge examination.  Again, this examiner failed to offer a cogent explanation of why she believed the Veteran's condition was less likely than not connected to his service aside from an absence of incidents in the service medical records.  This conclusion, however, is especially questionable given the fact that the Veteran indicated on his exit examination that he was suffering from a right knee injury.  An adequate examination would have to include a full explanation of why or why not that documented right knee injury was connected to his current knee condition.  Thus, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's psychiatric disorder, in particular, whether the Veteran's psychiatric disorder is the result of his active duty service.  The examiner is specifically asked to discuss the Veteran's claimed stressors, to include any incidents in which guns were pointed at the Veteran.

2. Schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of the Veteran's right hip disorder, in particular, whether the hip disorder is the result of his active duty service.  The examiner is particularly asked to discuss the Veteran's in-service right ankle fracture.

3. Schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of the Veteran's right knee disorder, in particular, whether the Veteran's right knee disorder is the result of his active duty service.   The examiner is specifically asked to discuss the Veteran's notation on his exit examination of right knee pain and swelling and its effect, if any, on the Veteran's current condition.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






